DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101
Applicant's arguments filed 10/17/2022 have been fully considered. Applicant argues that:
The claims recite a practical application since they recite an improvement over previous systems by using historical data for improving accuracy of the meals selected. Additionally claim 22 provides for a comparison of updated health metrics and predicted health metrics in order to categorize nutritional needs to better optimize patient treatments. Thus, the claims recite a practical application. In response to Applicant’s arguments, the limitations that Applicant is arguing are directed toward the amendment and is either part of the abstract idea (as in claim 22) or considered an additional element. Under step 2A of the analysis the additional elements identified amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea. See the updated rejection for further clarification.
The claims recite significantly more than the abstract idea. The claims go beyond well-understood, routine, and conventional functionality. Typical methods for treating disease states using personalized nutrition plans do not teach using identification of correlations between changes in health metrics and meals consumed to inform building meals plans, predicted health metrics, and adjusted meal plans based on a comparison between health metrics and predicted health metrics. Therefore, the claims are significantly more than the abstract idea. In response to Applicant’s argument and as discussed in the updated rejection in light of the amendments, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea. Therefore, the claims do not amount to more than significantly more than the abstract idea when looking at the elements individually or as an ordered combination. 
Declaration
The declaration under 37 CFR 1.132 filed 10/17/2022 is insufficient to overcome the rejection of claims 1-6, 8-16, 18-19, 21-22 based upon ineligibility under 35 U.S.C. § 101 as set forth in the last Office action because:  Applicant declares that the claims provide a technical improvement because:
Traditional meal plan services do not consider sufficient inputs related to patient health metrics in order to determine what meals to prescribe to treat a medical condition and do not consider historical information to identify trends. Scriptrition’s approach of leveraging this kind of data provides an individualized approach for nutritional provisions for the patient, which is would be a complex and significant hurdle to overcome. (Pg. 3)
The services and products provide a technical improvement over traditional techniques. (Pg. 3)
The large amounts of data enable the creation of a refined meal plan that is dialed in to treat a specific individual’s medical condition or disease state. (Pg. 3)
Continuously updating the list of meals based on feedback allows for user convenience being improved since the user does not have to manually input health metrics. (Pg. 4)
Aggregating the nutritional criteria allows for more flexibility in the meal selection and increases patient compliance with following the meal plan. (Pg. 4)
The synthesis of all the patient information allows for a more accurate and effective treatment of the disease state than ever before. The amount of data analysis allows for the determination of the root cause of a large number of non-congenital disease states and to treat them with dietary accuracy thereby reversing the condition. (Pg. 5)
With regards to Applicant’s conclusory declarations, as discussed in the 101 rejection below, the claims set forth an abstract idea that can be classified as organizing human activity. The remaining limitations are considered under the next step of the analysis and are determined to not integrate the abstract idea into a practical application. In particular, the additional limitations amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea. 
Applicant does not provide adequate evidence for the statements of improvement. Further, the problem the invention is attempting to solve is a personalized meal plan based on aggregated nutritional criteria. This is not technological problems, but business and human behavior problems.  The solution provided here has not been described or claimed as anything more than a generic use of existing technology performing based, purely conventional functions of a computer.  Therefore, the claims as a whole are not directed significantly more than an abstract idea. Additionally, the additional elements are nothing more than mere instruction to implement the abstract idea using a computer and/or insignificant extrasolution activity, neither of which can be an inventive concept. See MPEP § 2106.05(f)(g). Therefore, the additional limitations do not amount to a practical application and improve the technology.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, 18-19, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-6, 8-10, 22 are drawn to a method for personalized meal plans based on nutritional and treatment needs, which is within the four statutory categories (i.e. process). Claims 11-16, 18-19, 21 are drawn to a system for personalized meal plans based on nutritional and treatment needs, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 11 (and substantially similar with independent claim 1 and 21) recites: 
A system, comprising: 
a processor; and 
a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: 
receiving, at a computing system, at least one health metric associated with a patient from a third party computing device associated with a medical provider, wherein the computing system includes an automated feedback data flow that continuously accesses the third party computing device associated with a medical provider and receives updates based on changes to at least one health metric; 
accessing an external data store storing historical meal box information associated with a plurality of patients, the historical meal box information including initial health metrics, updated health metrics after consuming at least one meal box, and nutritional information associated with meals provided to the plurality of patients; 
based on the historical meal box information, identifying a correlation between updated health metrics and nutritional information;  
receiving, at the computing system, information from a patient computing device corresponding to a request for a meal box, the information corresponds to the request for the meal box including a meal box delivery fulfillment method and a delivery address; 
categorizing the patient into a nutritional needs category based, at least in part, on the at least one health metric and the correlation between updated health metrics and nutritional information, the nutritional needs category being defined by aggregate nutritional criteria to be included in the meal box; 
accessing an external data store storing nutritional information associated with a plurality of meals and supply chain data associated with availability of ingredients contained within the plurality of meals; 
based on the correlation between updated health metrics and nutritional information, nutritional information associated with the plurality of meals and the aggregate nutritional criteria, the meal box delivery fulfillment method, the delivery address, and the supply chain data, selecting a predetermined number of meals from the plurality of meals to be included on a list of meals, wherein a combination of meals on the list of meals meets the aggregate nutritional criteria of the first nutritional needs category; 
based on receiving an updated health metric from the automated feedback data flow, updating the selected predetermined number of meals to be included on a list of meals;
providing the list of meals to the patient computing device, wherein the automated feedback dataflow is configured to automatically refresh the list of meals based on changes to at least one health metric; 
in response to providing the list of meals to the patient computing device, building the contents of the meal box by continually calculating aggregate nutritional criteria in response to each meal to be included in the meal box, wherein building the contents of the meal box comprises:
receiving, at the computing system, from the patient computing device, a selection of a first meal from the list of meals to be included in the meal box; 
based on the selection of the first meal from the patient computing device, nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box;
in response to the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an updated list of meals to the patient computing device excluding the at least one unselected meal;
receiving, at the computing system, from the patient computing device, a selection of a second meal from the updated list of meals;
based on the selection of the second meal from the patient computing device, nutritional information associated with the first and second meals, and nutritional information associated with the unselected meals on the updated list of meals, determining that a combination of at least one unselected meal on the updated list of meals and the first and second meals does not meet the aggregate nutritional criteria to be included in the meal box; 
in response to the determination that the combination of the at least one unselected meal on the updated list of meals and the first and second meal does not meet the aggregate nutritional criteria, providing a second updated list of meals to the patient computing device excluding the at least one unselected meal; and
receiving, at the computing system, from the patient computing device, a selection of a of a third meal from the second updated list of meals; 
storing the at least one health metric associated with the patient and information corresponding to the patient's selection of the first, second, and third meals in the external data store;
based, at least in part, on receiving the selection of the first, second meals, and third meals from the patient computing device, providing information corresponding to the first, second meals, and third meals, the meal box delivery fulfillment method, and the delivery address to a meal box fulfillment center computing device; and 
receiving, at the computing system, a meal box fulfillment confirmation message from the meal box fulfillment center computing device, the confirmation message including the information corresponding to the first, second, and third selected meals and an estimated shipment time of the meal box containing the first, second, and third selected meals.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the operations, the computing system, the meal box fulfillment center computing device, patient computing device, third party computing device, the limitations of the claim encompass following rules for customizing and delivering meal plans to patients based on their nutritional needs. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 8-10 and 12-16, 18-19, 22 reciting particular aspects of customized meal plans, but for the recitation of generic computer components and additional elements). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 11 (and substantially similar with independent claim 1 and 21) recites: 
A system, comprising: 
a processor; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving, at a computing system, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) at least one health metric associated with a patient from a third party computing device associated with a medical provider, wherein the computing system includes an automated feedback data flow that continuously accesses the third party computing device associated with a medical provider and receives updates based on changes to at least one health metric; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321)
accessing an external data store storing historical meal box information associated with a plurality of patients, the historical meal box information including initial health metrics, updated health metrics after consuming at least one meal box, and nutritional information associated with meals provided to the plurality of patients; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
based on the historical meal box information, identifying a correlation between updated health metrics and nutritional information;  
receiving, at the computing system, information from a patient computing device corresponding to a request for a meal box, the information corresponds to the request for the meal box including a meal box delivery fulfillment method and a delivery address; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321)
categorizing the patient into a nutritional needs category based, at least in part, on the at least one health metric and the correlation between updated health metrics and nutritional information, the nutritional needs category being defined by aggregate nutritional criteria to be included in the meal box; 
accessing an external data store storing nutritional information associated with a plurality of meals and supply chain data associated with availability of ingredients contained within the plurality of meals; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
based on the correlation between updated health metrics and nutritional information, nutritional information associated with the plurality of meals and the aggregate nutritional criteria, the meal box delivery fulfillment method, the delivery address, and the supply chain data, selecting a predetermined number of meals from the plurality of meals to be included on a list of meals, wherein a combination of meals on the list of meals meets the aggregate nutritional criteria of the first nutritional needs category; 
based on receiving an updated health metric from the automated feedback data flow, updating the selected predetermined number of meals to be included on a list of meals;
providing the list of meals to the patient computing device, wherein the automated feedback dataflow is configured to automatically refresh the list of meals based on changes to at least one health metric; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
in response to providing the list of meals to the patient computing device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), building the contents of the meal box by continually calculating aggregate nutritional criteria in response to each meal to be included in the meal box, wherein building the contents of the meal box comprises:
receiving, at the computing system, from the patient computing device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a selection of a first meal from the list of meals to be included in the meal box; 
based on the selection of the first meal from the patient computing device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box;
in response to the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an updated list of meals to the patient computing device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) excluding the at least one unselected meal;
receiving, at the computing system, from the patient computing device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a selection of a second meal from the updated list of meals;
based on the selection of the second meal from the patient computing device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) nutritional information associated with the first and second meals, and nutritional information associated with the unselected meals on the updated list of meals, determining that a combination of at least one unselected meal on the updated list of meals and the first and second meals does not meet the aggregate nutritional criteria to be included in the meal box; 
in response to the determination that the combination of the at least one unselected meal on the updated list of meals and the first and second meal does not meet the aggregate nutritional criteria, providing a second updated list of meals to the patient computing device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) excluding the at least one unselected meal; and
receiving, at the computing system, from the patient computing device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a selection of a of a third meal from the second updated list of meals; 
storing the at least one health metric associated with the patient and information corresponding to the patient's selection of the first, second, and third meals in the external data store; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
based, at least in part, on receiving the selection of the first, second meals, and third meals from the patient computing device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) providing information corresponding to the first, second meals, and third meals, the meal box delivery fulfillment method, and the delivery address to a meal box fulfillment center computing device; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving, at the computing system, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a meal box fulfillment confirmation message from the meal box fulfillment center computing device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the confirmation message including the information corresponding to the first, second, and third selected meals and an estimated shipment time of the meal box containing the first, second, and third selected meals.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor with memory comprising instructions to perform the operations, the computing system, the meal box fulfillment center computing device, patient computing device, third party computing device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0064]-[0065], [0063], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving health metrics and receiving information from a patient amounts to selecting a particular data source or type of data to be manipulated, and reciting accessing and storing information in the external data store amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8, 12-16, 18, 22 recite additional limitations that further narrow the abstract idea, claims 2, 9, 12, 19 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2, 9, 12, 19 recite additional limitations which amounts to selecting a particular data source or type of data to be manipulated, claim 10 recites additional limitations that amounts to insignificant extrasolution activity, claims 2-6, 8-10 and 12-16, 18-19 recite additional limitations that amounts to generally link the abstract idea to a particular technological environment or field of use).  
amount to mere instructions to apply an exception (such as recitations of the computing system (claims 2, 9, 12, 19), the processor with memory comprising instructions to perform the operations (claims 12, 19), thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0064]-[0065], [0063], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving an updated health metric (claims 2, 12) and receiving a consumption message (claims 9, 19) amounts to selecting a particular data source or type of data to be manipulated; providing a report to a provider (claim 10) amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processor with memory comprising instructions to perform the operations, the computing system, the meal box fulfillment center computing device, patient computing device, third party computing device, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec[0064]-[0065], [0063]); receiving health metrics and receiving information from a patient, and receiving information from a patient corresponding to the request for the meal box, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; accessing an external data store storing historical meal box information, accessing the external data store storing nutritional information associated with the meals, storing health metrics and information in an external data store, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional limitations of the independent claims (such as claims 2, 9, 12, 19 recite additional limitations which amount to limitations that have been recognized as well-understood, routine, and conventional activity in particular fields, receiving an updated health metric and receiving a consumption message, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 10 recites additional limitations which amount to limitations that have been recognized as well-understood, routine, and conventional activity in particular fields, providing a report to a provider, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Allowable Subject Matter Over Prior Art
Claims 1-6, 8-16, 18-19, 21-22 are allowable over Hermann et al. (US 2013/0304492) in view of Husain et al. (Dec. 2011, “Application of Data Mining Techniques in a Personalized Diet Recommendation System for Cancer Patients”) in view of Falcone et al. (US 2015/0088779). The prior art references, or reasonable combination thereof, could not be found which discloses, or suggest the limitations found in the independent claims. The closest prior art is Hermann et al. (US 2013/0304492), which teaches providing a list of recommended food items to the user based on their health condition and treatment regimen. Husain et al. (Dec. 2011, “Application of Data Mining Techniques in a Personalized Diet Recommendation System for Cancer Patients”) teaches a system for generating a menu for cancer patients to meet their nutritional needs. Falcone et al. (US 2015/0088779) teaches a luncheon food delivery business that delivers food orders to customers and provides notifications to the customer when the food is ready. The references do not teach based on the selection of the first meal from the patient computing device, nutritional information associated with the first meal, and nutritional information associated with the unselected meals on the list of meals, determining that a combination of at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria to be included in the meal box; in response to the determination that the combination of the at least one unselected meal on the list of meals and the first meal does not meet the aggregate nutritional criteria, providing an updated list of meals to the patient computing device excluding the at least one unselected meal; receiving, at the computing system, from the patient computing device, a selection of a second meal from the updated list of meals; based on the selection of the second meal from the patient computing device, nutritional information associated with the first and second meals, and nutritional information associated with the unselected meals on the updated list of meals, determining that a combination of at least one unselected meal on the updated list of meals and the first and second meals does not meet the aggregate nutritional criteria to be included in the meal box; in response to the determination that the combination of the at least one unselected meal on the updated list of meals and the first and second meals does not meet the aggregate nutritional criteria, providing a second updated list of meals to the patient computing device excluding the at least one unselected meal; receiving, at the computing system, from the patient computing device, a selection of a third meal from the second updated list of meals. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686